DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Further, the listing in the specification fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the second position is that in which the engagement hook is “rotated outwardly compared to the first position”.  Claim 6 also recites that the “engagement hook couples to the latch element when the engagement hook is in the second position and the auxiliary tool is removed from the engagement hook”.  The two recitations regarding the second position are in conflict.  Consider revising line 11 to refer to the “first position” to remedy the conflicting limitations.
Claim 8 recites the limitation "the at least one shaft element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The term “at least one shaft element” is not previously defined.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is recited as depending from claim 7.  Claim 7 was canceled.  Claim 8 must be amended to depend from a pending claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Gerst (US 2012/0187812).
Claim 6:
	Gerst teaches a fitting arrangement (figures 1-8) comprising: a first part (12) including an engagement hook (38) having a first position and a second position (figures 1-8), the second position being rotated outwardly compared to the first position (figures 7-8); a second part (14) including a latch element (62, 64, 66); an auxiliary tool (70) configured to cause an elastic deformation in the engagement hook without causing an elastic deformation in the latch element (figures 4-8); and wherein when the engagement hook is in the first position (figures 4-6), the auxiliary tool is aligned in a first direction (figures 4-6), and wherein when the engagement hook is in the second position (figures 7-8), the auxiliary tool remains aligned in the first direction (figures 4-8; paras. [0037]-[0039]); and wherein the engagement hook couples to the latch element when the engagement hook is in the first position and the auxiliary tool is removed from the engagement hook (figures 2 and 3 show the first and second parts are in a coupled state with the auxiliary tool removed from the engagement hook).
Claim 9:
	Gerst teaches that the auxiliary tool (70) comprises two shaft elements (elements 74) configured to be received into openings of the engagement hook (para. [0037]).

Claim 10:
	Gerst teaches a fitting arrangement (figures 1-8) comprising: a first part (12) including an engagement hook (38); a second part (14) including a latch element (62, 64, 66); an auxiliary tool (70) configured to be received within the engagement hook (figures 4-8; paras. [0037]- [0039]); and wherein when the auxiliary tool is received within and extended through the engagement hook (figures 4-6), the engagement hook flexes outwardly such that the latch element is receivable within the engagement hook (figures 4-6; paras. [0037]-[0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerst (US 2012/0187812) in view of Larsky et al. (FR 0310889A; submitted via IDS, English machine translation previously attached).

Claim 1:
	Gerst teaches a method for manipulating a snap fit arrangement (figure 1), the method comprising: providing an engagement hook (38) coupled to a first part (12) and a latch element (62, 64, 66) coupled to a second part (14); providing an auxiliary tool (70) aligned along an axis (figures 4-8); inserting the auxiliary tool within the engagement hook (figures 4-6; para. [0037]); the auxiliary tool, while remaining aligned along the axis, flexing the engagement hook from a first position to a second position such that the latch element is receivable within the engagement hook (figures 4-8; paras. [0037]-[0039]); coupling the first part to the second part (figures 2 and 3 show the first and second parts in a coupled state); and removing the auxiliary tool such that the engagement hook couples to the latch element (figures 2 and 3 show the first and second parts are in a coupled state with the auxiliary tool removed from the engagement hook).
	Gerst does not explicitly teach that the method is applied during fitting of the snap fit arrangement, rather Gerst is primarily concerned with releasing the snap fit arrangement.
	Larsky teaches a method for fitting a snap fit arrangement (figures 1, 2 and 5-7), the
method comprising: providing an engagement hook (30, 35, 39) coupled to a first part (20) and
a latch element (45) coupled to a second part (40); providing an auxiliary tool (49); inserting the
auxiliary tool within the engagement hook (30, 39; figure 5); the auxiliary tool flexing the
engagement hook from a first position (figure 5) to a second position (figure 6) such that the
latch element is receivable within the engagement hook (45 received within 30, 35 in figure 6;
"To fix the cover 20 on the body 40, a tool 49 can be used in an operation opposite to that
described above” (Translation, pg. 9); “Under the action of the tool 49, the operator can exert a
force towards the center of the cover, along an axis X shown in FIG. 5. By a rocking effect, this
force generates the pivoting movement of the tongue 30 towards the outside of the housing
10, causing the stretching by deformation of the elastic connection joints 36, 37. This force then
makes it easy to switch from the initial closed position to the stretched open position releasing
the latching means 35” (Translation, pg. 8)); coupling the first part to the second part (open
position of latch, mating of first part to second part in preparation for removal of auxiliary tool
and latching; figure 5); and removing the auxiliary tool such that the engagement hook couples
the latch element (figure 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have applied the teaching of Larsky to use the tool during fixing/fitting of the snap fit arrangement, as well as during release of the snap fit arrangement, to the method of Gerst in order to provide assistance to the snap fit arrangement thereby allowing for lower closing pressure on the first and second components and aiding in the alignment of the snap fit latch and engagement hook.
Claim 2:
	Gerst teaches that flexing the engagement hook (38) causes the engagement hook to avoid contact with the latch element while the first part is coupled to the second part (figures 7 and 8).
Claim 3:
	Gerst teaches that: the engagement hook (38) comprises at least one blade extension (48, 50; figures 1-2); and when the auxiliary tool interacts with the engagement hook, the auxiliary tool contacts the at least one blade extension such that the engagement hook flexes from the first position to the second position (figures 4-8).
Claim 5:
	Gerst, as modified by Larsky, teaches that when the first part (12) is coupled to the second part (14) an engagement edge (44) of the engagement hook is held away from a front surface (66) of the latch element by the auxiliary tool (70).
	Gerst does not explicitly teach that the first part is provided as a metallic blanked part and the second part is provided as a plastic part.  The examiner takes official notice that it is well known in the electrical housing art to form housings from rigid plastics as well as thin-gauge blanked steel sheet or combinations of both. Selection of the housing material is a consideration for the installer given the environment and utility of the electrical housing, as well as any applicable building or electrical codes. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected a metallic blanked part for the first part and plastic for the second part of Gerst since: (a) it is known in the field to form electrical housings from metallic blanked sheets; and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.




Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerst.
Claim 8 (as best understood):
	Gerst is silent as to the material of the auxiliary tool (70) and does not explicitly teach that the at least one shaft element-is composed of steel.  The examiner takes official notice that it is well known in the art of hand tools to form engaging ends from steel. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the auxiliary tool with a shaft element made from steel in order to provide a tool which is of durable and strong construction to apply the necessary elastic deformation force.
Claim 11:
	See claim 5 above.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  To the extent that the rejection relies on the previously cited reference, Larsky, it is for the teaching of flexing the engagement hook during engagement of the hook and latch as well as during release which is not challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peng (US 2011/0318089) similarly teaches a hook and latch assembly that is released and capable of assistance in engagement by an auxiliary tool that is inserted and maintained in a single axial direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726